United States Court of Appeals
                        For the First Circuit


No. 19-1842

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                           DOUGLAS NORRIS,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                    Lynch, Thompson, and Kayatta,
                           Circuit Judges.


     Ines McGillion, with whom Ines McGillion Law Offices, PLLC
was on brief, for appellant.
     Robert E. Richardson, Assistant United States Attorney, with
whom Andrew E. Lelling, United States Attorney, was on brief, for
appellee.


                          December 28, 2021
           KAYATTA, Circuit Judge. During the search of a Brockton,

Massachusetts apartment pursuant to a warrant, police found a gun,

ammunition, cocaine, and various drug paraphernalia.                Douglas

Norris,   identified   as   one   of    the   apartment's   residents,    was

convicted by a jury of several contraband-possession offenses,

including being a felon in possession of a firearm.              On appeal,

Norris raises four groups of errors.             He claims that: (1) the

district court improperly instructed the jury on joint possession;

(2) the government presented insufficient evidence on the element

of possession for all counts; (3) lay opinion testimony from law

enforcement   witnesses     was   improperly    admitted    at   trial;   and

(4) the government did not allege or prove, and the jury was not

required to find, that Norris knew of his status as a felon that

prohibited him from possessing a firearm, contrary to the Supreme

Court's decision in Rehaif v. United States, 139 S. Ct. 2191

(2019).   For the reasons that follow, we find no reversible error

and affirm Norris's convictions.

                                       I.

                                       A.

           We begin, as did Norris's trial, with the apartment

search at the heart of this case.           Because Norris has challenged

the sufficiency of the evidence against him, we recount the facts

in the light most favorable to the verdict.             United States v.

McBride, 962 F.3d 25, 28 (1st Cir. 2020).


                                   - 2 -
          In the early morning of June 20, 2017, the Brockton

Police Department's (BPD) Special Reaction Team (SRT) executed a

search warrant at Apartment 2A of a building on North Warren

Avenue.      Upon entering the unit, the SRT encountered several

occupants, though not Norris.         In the first bedroom, referred to

in the trial as "Bedroom 1," officers saw a woman identified as

Nakaita Brown and a baby.         Elsewhere in the apartment, they found

a man named Jose Lora and his fiancée Adris Pimentel.           All of the

occupants were escorted to the kitchen while the search proceeded.

          In Bedroom 1, officers observed clothing they identified

as "adult male attire," including pants, shirts, and sneakers, as

well as boxes for sneakers in men's sizes 10.5 and 11.              Many of

these articles were found and photographed within the bedroom's

closet.   Additionally, hanging in the closet was a black backpack

that contained a loaded firearm, a plastic bag containing twenty

loose rounds of .9 millimeter ammunition, and two digital scales.

The backpack's front pocket contained a single .45 caliber round

of ammunition and three plastic bags containing substances later

determined to be cocaine hydrochloride and cocaine base.            The gun,

ammunition, and magazine were swabbed for DNA, and the parties

stipulated     that   the   lab    identified   a   partial   DNA   profile

"consistent with a mixture of DNA from at least three individuals,"

at least one of whom was male and at least one of whom may have

been female.


                                    - 3 -
           Officers also found within the closet another digital

scale with powder residue on it, a razor blade, some "cut baggies,"

a box of plastic sandwich bags, a metal object stamped with the

words "The Brick Press" -- which was identified as a piece of a

hydraulic press system (also called a "kilo press") used to pack

powdered drugs into a brick form -- and loose pieces of mail in

envelopes addressed to Norris.

           Finally, one photograph of the closet depicts a hanging

black studded jacket, which was the subject of questions from

defense counsel at trial.         The officers did not take the jacket

into evidence because they thought it had "no value," and, when

asked, the officers could not shed any light on whether the jacket

belonged to a man or woman.

           From other rooms in the apartment, officers recovered

two additional plastic bags containing what was later identified

as   cocaine   and   cocaine   base     respectively,   a   money   counter,

additional scales, a rifle scope, a pistol magazine, and additional

components of the Brick Press.

           After     concluding   the   search,   the   officers    left   the

apartment around 6:30 or 7:00 A.M. and returned to the station.

Around 7:50 A.M., BPD Detective Brian Donahue revisited the North

Warren Avenue building to locate Norris, who had not been present

for the search.      Detective Donahue saw Norris leave the property,

enter a gray Infiniti parked nearby, and drive away.          Following in


                                    - 4 -
an unmarked car, Donahue called for a marked cruiser to stop

Norris.    Once the Infiniti was stopped, Donahue approached the

vehicle and asked Norris for his name.          Norris responded, "I'm the

one you're looking for."

            Norris   was     charged    in    the    operative     superseding

indictment with four counts: being a felon in possession of a

firearm   and   ammunition    (18   U.S.C.    § 922(g)(1));       possessing   a

substance containing cocaine base with intent to distribute (21

U.S.C. § 841(a)(1) and (b)(1)(B)(iii)); possessing cocaine with

intent to distribute (18 U.S.C. § 841(a)(1)); and possessing a

firearm in furtherance of a drug trafficking crime (18 U.S.C.

§ 924(c)(1)(A)).

                                       B.

            Beyond the evidence described above, the government

offered at Norris's trial additional evidence concerning Norris's

connection with Apartment 2A.          First, about six months earlier,

BPD officers had responded to a 911 call at Apartment 2A and

encountered Norris, Brown, and a baby.                Norris then told the

officers that he and Brown had had a disagreement, that he had

disconnected the cellphone service maintained in his name, and

that Brown wanted to leave.          Officers stayed while Brown packed

some things and left the apartment.

            Then, on June 14, 2017 -- six days before the search --

Norris    attended   a   housing    court    trial   where   he   successfully


                                     - 5 -
defended against an eviction action for the second-floor apartment

at the North Warren Avenue address.

            The   next   day,   June 15,   BPD   Detective   Gary   Mercurio

conducted surveillance of the North Warren Avenue property and

observed Norris leave the building, get into and out of a gray

Infiniti parked around the corner, then walk back to the building.

            Finally, on June 17, Lora and his fiancée Pimentel moved

into a bedroom -- designated throughout the trial as "Bedroom 3"

-- in Apartment 2A, after arranging with Brown to pay a portion of

the rent.     Lora testified that Norris, Brown (who he knew as

"Coco"), and the baby were living in the apartment, in Bedroom 1,

when Lora and Pimentel moved in.      In the three days that Lora lived

in Apartment 2A before the search on June 20, he saw Norris use

Bedroom 1 to change clothes. Norris frequently left the apartment,

but Lora did see Norris at the apartment daily before the search,

including to share a Father's Day dinner prepared by Brown and

Pimentel.    By contrast, Lora saw Brown "at the apartment almost

all the time."      Pimentel testified that she saw Norris go into

Bedroom 1, "usually just [to] go to sleep," and Norris had told

her that the landlady was trying to evict him and Brown.

            Lora also testified that at some point during his time

living at Apartment 2A, Brown had told him that she owned a gun

and had a license to carry.        It is undisputed that Brown did not




                                   - 6 -
in fact have a license to carry a firearm or own any lawfully-

registered firearms.1

              As        part     of     the   government's      case-in-chief,           the

prosecution entered a stipulation that Norris had previously been

"convicted in a court of a crime punishable by imprisonment for a

term       exceeding      one     year     within      the   meaning   of     18   U.S.C.

§ 922(g)(1)." This was the only evidence offered to prove Norris's

status as a felon.2

              After a four-day trial, the jury found Norris guilty on

all four counts.               The district court denied Norris's post-trial

motions for judgment of acquittal and a new trial, and he timely

appealed the convictions and those denials.

                                              II.

              Norris raises on appeal four categories of error, which

we   address       in    turn.         Because   our    understanding    of    the      jury

instruction        on    joint        possession    informs    the   analysis      of   the




       1Brown did not testify at Norris's trial. This hearsay
statement was admitted as a statement against Brown's penal
interest under Federal Rule of Evidence 804(b)(3), after the
district court found that Brown was unavailable because she
indicated that she would invoke her Fifth Amendment privilege
against self-incrimination if called to testify.
       Norris's presentence investigation report (PSR) indicates
       2

that he had previously been convicted of, inter alia, two crimes
that resulted in sentences of seven-to-nine years and four-to-five
years of imprisonment, respectively.


                                              - 7 -
sufficiency of the evidence of possession, we first assess the

propriety of that instruction.

                                       A.

           In    its    proposed    jury    instructions,   the   government

submitted an instruction for "possession" that included a more-

or-less standard form of a so-called joint-possession instruction,

telling the jury that they could convict even if Norris possessed

the contraband jointly with someone else.           Norris objected to the

inclusion of this instruction, arguing, as he does now, that joint

possession was not "the government's case" because the government

had argued that Norris alone possessed the gun and drugs.3                 The

district   court       rejected     Norris's   argument     and   found    the

instruction appropriate:          "I think that is the case actually.       I

mean, [the evidence has] presented an excellent picture, actually,

that [Brown] was in that bedroom, and she was in there most of the

time."     The   court    ultimately    included   the    following   in   its

instruction defining "possession" for the jury:

           Possession also includes both sole possession
           and joint possession. If one person alone has
           actual   or   constructive  possession,   the
           possession is sole. If two or more persons
           share actual or constructive possession,
           possession is joint. So whenever I use the
           term "possession" in these instructions, and

     3  Norris made no argument that finding possession to be
proved by joint ownership constituted an improper amendment of the
indictment, which simply alleged that he "knowingly possessed a
firearm" and "knowingly and intentionally possessed with intent to
distribute cocaine."


                                     - 8 -
             I'll be using it again, the term includes
             actual and constructive possession, as well as
             joint and sole possession.

             Norris renewed his objection to this instruction after

it was given.     We review his preserved objection de novo.              United

States v. Howard, 687 F.3d 13, 18 (1st Cir. 2012).

             "When crafting jury instructions a judge must consider

all of the evidence introduced at trial, in other words, the

government's as well as the defense's."          Id. at 19.      In Howard, we

held that a defendant may open the door to a joint-possession

instruction through his own evidence and arguments.                    Id. ("The

evidence extant and Howard's own theory of the case made the joint

possession and aiding and abetting instructions appropriate.").

             Howard had raised a nearly identical challenge to the

one    Norris    now    presses,    arguing     that   a     joint-possession

instruction was inappropriate where, according to the defendant,

"the government did not present any evidence that the drugs

belonged to anyone else."          Id. at 18.     There, police had found

drugs and a gun during the search of a house where two other people

resided.     Id. at 15, 19.    Howard introduced a stipulation that one

of    the   residents   had   multiple   convictions       for   gun   and   drug

possession, and he repeatedly argued in closing that the contraband

belonged to them, rather than to him.           Id. at 18–19 & n.4.

             Howard thus argued "that to the extent the inference had

been raised that the drugs belonged to [the house's residents],


                                    - 9 -
there was no evidence that Howard was working in concert with

them."     Id. at 18.            We found this argument unavailing because

Howard's own evidence had been used "to cast suspicion on [the

house's residents] and in doing so, raised an inference that he

possessed the drugs jointly with [them]."                    Id. at 19.

               So, too, here.       Norris also attempted to pin the gun and

drugs     on    another     occupant        of   the   residence      searched.    He

successfully sought introduction of Brown's statement to Lora that

she   owned     a   gun    and    had   a    license    to   carry,    defeating   the

government's attempt to bar such evidence.                     His counsel pressed

the testifying officers about a jacket photographed in Bedroom 1's

closet -- an arm's length from where the backpack was found --

suggesting the jacket was Brown's.                   In closing, his counsel both

reiterated this theory about the jacket and pointed to Brown's

statement about the gun in arguing that Brown, rather than Norris,

was the primary occupant of Bedroom 1 and thus actually possessed

the contraband.4          Moreover, that the DNA of at least one male and

perhaps one female was found on the gun and ammunition does provide


      4   Specifically, as to the gun, Norris's counsel argued:
               "But, importantly, Coco also says she has a
               gun, okay?    Not a small detail in a case
               involving a gun, right? She tells [Lora], 'I
               have a gun.' She lies about having a license,
               right?   But she tells Mr. Lora, 'I have a
               gun' . . . .   And Coco is the woman in the
               room with two open scales and an open safe,
               now has a gun, okay?"


                                            - 10 -
some support for the theory that Brown and Norris jointly possessed

these items.    In short, "[t]he evidence extant and [Norris's] own

theory of the case made the joint possession . . . instruction[]

appropriate."    Id.    It matters not that the government and Norris

each argued for a different sole-possessor theory, because these

arguments   permitted    the   jury   to    infer   that   both    purported

possessors shared the contraband.5

            Norris directs us to United States v. Ramos-González,

775 F.3d 483 (1st Cir. 2015), in which we found that a boilerplate

joint-possession    instruction    was     improperly   given     where   "the

record contain[ed] no evidence of such a theory, and no party

argued it."     Id. at 499.    There, the defendant had presented an

alibi defense contending that the truck containing the contraband


     5  To distinguish Howard, our concurring colleague has
retrieved and mined the trial record from Howard to show that the
government in that case argued at trial for an alternative joint-
possession theory.    But our opinion in Howard did not mention,
much less rely on, that fact at all. Rather, Howard relied solely
on the fact that the defendant's evidence and argument made the
joint-possession theory apt, just as here. See 687 F.3d at 18–
19. Adding belt to suspenders, with reference to both the drugs
and the gun, the government here plainly argued to the jury, in
the alternative, for joint possession: "[P]ossession can be sole
or joint. In other words, more than one person can be in actual
or constructive possession of an item." Our colleague reads the
government as essentially abandoning that theory when it discussed
the conduct of drug distribution.      But even if the government
advanced Norris as the sole drug dealer, that is not necessarily
inconsistent with its position that Norris's possession of the
contraband could be sole or joint. Moreover, we reject the notion
that by advocating for its primary theory the government implicitly
abandoned its fallback position that Norris was still guilty even
if his possession was joint.


                                  - 11 -
was driven by another person, thus presenting the jury with an

either-or proposition that left no room for a joint-possession

theory.      See id.    We reiterated the sound principle that, in

charging a jury, a district court must be "mindful of the facts of

the case before it."         Id.   That is precisely what the district

court here demonstrated when it remarked, in overruling Norris's

objection to the instruction, "I think that is the case actually.

I   mean,    [the   evidence   has]   presented   an   excellent   picture,

actually, that [Brown] was in that bedroom, and she was in there

most of the time."

                                      B.

             We turn next to Norris's argument that the government

failed      to   introduce   sufficient     evidence   that   he   knowingly

possessed any of the drugs, gun, or ammunition, either directly or

constructively.      Norris preserved this argument by timely raising

it in his post-trial motion for a judgment of acquittal under

Rule 29, see United States v. Castro-Lara, 970 F.2d 976, 980 (1st

Cir. 1992), so we review the claim de novo, United States v.

Mendoza-Maisonet, 962 F.3d 1, 11 (1st Cir. 2020).             We therefore

assess the evidence and "all plausible inferences drawn therefrom"

in the light most favorable to the prosecution and determine

whether "a rational factfinder" could have found the elements

proved beyond a reasonable doubt.          United States v. Torres Monje,

989 F.3d 25, 27 (1st Cir. 2021) (quoting United States v. Santos-


                                   - 12 -
Rivera, 726 F.3d 17, 23 (1st Cir. 2013)).     For this task, "we do

not view each piece of evidence separately, re-weigh the evidence,

or second-guess the jury's credibility calls."     United States v.

Acevedo-Hernández, 898 F.3d 150, 161 (1st Cir. 2018).    "Nor do we

have to be convinced 'that the government succeeded in eliminating

every possible theory consistent with the defendant's innocence.'"

Mendoza-Maisonet, 962 F.3d at 12 (quoting Acevedo-Hernández, 898

F.3d at 161).

          Possession can be actual -- meaning "hands-on physical

possession" -- or constructive.    United States v. Padilla-Galarza,

886 F.3d 1, 5 (1st Cir. 2018). "[C]onstructive possession is shown

by proving that the defendant had 'dominion and control over the

area where the contraband was found,'" and it may be established

by circumstantial evidence.       Mendoza-Maisonet, 926 F.3d at 12

(quoting Padilla-Galarza, 886 F.3d at 5).       And, as explained,

constructive possession can be joint.    United States v. Hicks, 575

F.3d 130, 139 (1st Cir. 2009).

          Here, the government introduced substantial evidence

that Apartment 2A and Bedroom 1 -- including its closet -- were

under Norris's "dominion and control." Six days before the search,

Norris appeared in court to defend successfully against eviction

from Apartment 2A, the same apartment where law enforcement had

encountered Norris and Brown six months earlier and where Norris

had stayed after the officers assisted Brown's departure.    Though


                              - 13 -
Lora and Pimentel resided at Apartment 2A only briefly, they

testified to witnessing Norris go into Bedroom 1 to sleep and

change clothes in the days leading up to the search.   This evidence

is consistent with the officers' testimony that they found men's-

sized sneakers and what appeared to be men's pants and shirts in

Bedroom 1 and in the closet that contained the backpack housing

the gun.      That closet also contained multiple pieces of mail

addressed to Norris.

           True, Brown and the baby were also seen using Bedroom 1,

and Norris's counsel argued that Brown was its primary occupant.

However, there was no evidence introduced that any of Brown's

belongings or clothes were seen in the room, and while Norris

argues about the jacket hanging near the backpack, nothing at trial

beyond counsel's questions suggested that it was Brown's jacket.

Lora also testified that he saw Norris come and go frequently,

while Brown tended to stay in the apartment with the baby "almost

all the time."    If one of two people is definitively distributing

drugs, the jury could reasonably infer from this contrasting

behavior that, as between the person who goes in and out and the

person who stays put to care for a baby, the former is more likely

the dealer.

           Additionally, when Norris was pulled over shortly after

returning to North Warren Avenue and within a couple hours of the

search, he told Detective Donahue, "I'm the one you're looking


                               - 14 -
for."   While Norris argues that this "vague" statement could be

interpreted to mean that Norris knew, for example, "he was driving

without proper documentation," our standard of review means we

will not speculate at possible innocent interpretations.      We need

consider only the inferences that are both reasonable and most

favorable to the verdict, which, in this case, suggest Norris

believed the police were looking for him because he had just

returned to his apartment and learned that it had been subjected

to a police raid in which his drugs and gun had been seized.

          Taken   together,   all    of   this   evidence,   and   the

prosecution-friendly inferences we must draw, provide sufficient

basis for a rational factfinder to conclude that Norris exercised

control over Bedroom 1 and its closet (and therefore, either by

himself or jointly with Brown, the gun and drugs) in the period

immediately leading up to the search.

          Finally, as discussed above, the jury was permissibly

instructed that possession includes joint possession, so it could

have permissibly resolved any ambiguity about Brown's use of the

room, including from her statement to Lora about owning a gun, by

finding that the she and Norris jointly exercised control over the

contraband.

                                C.

          We next take up Norris's claim that the district court

erroneously admitted as lay opinion law enforcement officers'


                              - 15 -
testimony that several items found in Apartment 2A -- including

plastic    sandwich   bags,    digital   scales,   and   the     Brick   Press

hydraulic system -- were tools of the drug trade.                  Detective

Donahue testified that digital scales are          "utilized basically by

narcotics    distributors     to   basically   weigh   smaller    amounts   of

narcotics and . . . [t]hey're weighed when they're breaking it

down into smaller amounts of narcotics, basically for street-level

distribution."    Detective Donahue provided similar testimony about

drug distributors' use of plastic bags to prepare units for street-

level sales.6     Finally, Detectives Donahue and Mercurio                each

testified about the function of the Brick Press hydraulic system,

including through attempted physical demonstrations for the jury.7

            We assume without deciding that the district court's

pretrial disposition of Norris's motion to exclude evidence based



     6    Specifically, Detective Donahue said:
            [In my] [t]raining and experience, I know that
            the drug distributors will utilize the plastic
            bags to basically package up the narcotics.
            They'll pour it into the corners of the
            plastic bag, tie a knot so it's a small little
            package, and then rip that corner with the
            substance in it from the bag, or they'll cut
            it from the bag so it's a smaller item. That
            way they can utilize it so it's easier to sell
            on the street, street-level distribution, and
            it's a smaller item to conceal from law
            enforcement.
     7    Detective Donahue testified that:
            This would be part of a hydraulic press
            system.  This is the main box, but there's


                                    - 16 -
          other parts that are involved too, and it's
          actually    stated   on    it,   "The    Brick
          Press." . . . So this is just a partial of -
          - there's more components of this to a press.
          It's a hydraulic press system.       And this
          actually on the tag here, above my initials
          and ID, it actually in small writing says "The
          Brick Press" on it.
          Detective Mercurio's testimony about the Brick Press
primarily included an attempt to assemble the components
(presented here with the court's interjecting questions omitted):
          So basically this is what is referred to as a
          base plate. The jack sits on top of the base
          plate.    These screw into the base plate.
          (Witness demonstrating.)     . . .    This is
          notched so that it can fit onto the jack.
          These have holes.    There would normally be
          four of these. These go into the hole. That
          goes over it in a perfect world.      (Witness
          demonstrating.) This goes on top. . . . So
          that basically, so you have the base plate.
          You have the hydraulic jack.     The hydraulic
          jack fits in the bottom of that. This goes on
          top. This wing nut would screw onto this nut.
          Pressure would be applied up, and it pushes it
          into the shape of a square.       So basically
          that's how it works. . . .     [Y]ou just use
          like a -- you need a screwdriver or something
          just to crank that. It applies pressure up.
          These wing nuts hold it down so that it
          compacts the items that are inside. . . .
          It's just hydraulic. . . . [The jack] pushes
          up through the bottom, and this plate that's
          in the bottom slides up through here, so it
          comes up further into this, and it pushes
          against this top plate.         So it's not
          mechanical; it's just hydraulic. So you jack
          it up, and then you release it like a normal
          jack, so it just applies the pressure and
          pushes it into the shape. . . .

          [Question from the prosecutor:]   And what is
          it pushing into the shape?



                             - 17 -
on these same objections preserved the objections.        Compare United

States v. Almeida, 748 F.3d 41, 50 (1st Cir. 2014) (reviewing in

limine rulings for plain error only, where the defendant "did not

renew his objection to the challenged evidence at trial" and failed

to argue that the rulings were "final rather than tentative"),

with Rodriguez v. Señor Frog's de la Isla, Inc., 642 F.3d 28, 35

(1st Cir. 2011) (finding a particular ruling in limine was "final

enough" to render additional objections at trial unnecessary).

Our review is thus for abuse of discretion.          Señor Frog's, 642

F.3d at 35.

           Substantively, Norris argues that the district court

abused its discretion in failing to observe the requirements of

Rule 702 (imposing heightened requirements for expert testimony)

and   permitting   the   officers'   testimony   under   Rule 701,   which

provides that:

           If a witness is not testifying as an expert,
           testimony in the form of an opinion is limited
           to one that is: (a) rationally based on the
           witness's perception; (b) helpful to clearly
           understanding the witness's testimony or to
           determining a fact in issue; and (c) not based
           on scientific, technical, or other specialized
           knowledge within the scope of Rule 702.

Fed. R. Evid. 701.




           [Answer:] I mean, it's commonly referred to
           as a kilo press to press powdered drugs into
           a brick form.


                                 - 18 -
              However, Norris acknowledges that we have previously

upheld the admission of similar lay opinion testimony about drug

distribution practices based on law enforcement experience and

that the district court apparently relied on that precedent.                 See

United States v. Moon, 802 F.3d 135, 147–48 (1st Cir. 2015) (upholding

lay opinion testimony from law enforcement officer regarding drug

dealers' frequent possession of firearms "to protect themselves and

their drugs"); United States v. Valdivia, 680 F.3d 33, 50–51 (1st

Cir. 2012) (same regarding drug traffickers' typical use of third

parties' names in subscribing to cell phone services); United States

v. Ayala-Pizarro, 407 F.3d 25, 29 (1st Cir. 2005) (same regarding

heroin seized at drug points typically being packaged in "aluminum

decks" like the ones found in that case).

              Rather than attempt to distinguish our precedent, at

least as to Detective Donahue's testimony, Norris instead argues

that   "the    First   Circuit's     precedents      permitting    lay   opinion

testimony about drug distribution practices [are] based on an

erroneous legal principle that is in conflict with the law in all

other circuits."         The government denies this is so.               However,

three-judge     panels    of   our   circuit   are    bound   by   prior    panel

decisions "closely on point," with only limited exceptions. United

States v. Lopez, 890 F.3d 332, 339–40 (1st Cir. 2018).               As Norris




                                     - 19 -
has not argued that any such exception applies here, we decline to

go looking for one.8

            Norris does contend that, even if the scales-and-baggies

testimony is governed by precedent, we should "draw the line" at

Detective Mercurio's attempted demonstration of the Brick Press,

because this testimony "purported to offer technical, specialized

knowledge."       But    setting    aside     whatever   level   of   technical

knowledge   may   have    been     required    for   this   testimony,   Norris

entirely fails to address the government's argument that any error

from all of the challenged testimony was harmless in light of

similar -- and, indeed, much more extensive -- expert testimony

provided later in Norris's trial by Detective Thomas Keating.               Cf.

United States v. Pena, 910 F.3d 591, 599 (1st Cir. 2018) (finding

that the defendant failed to show prejudice after assuming abuse-

of-discretion review applied and that an evidentiary ruling was

error).

            Detective     Keating was permitted to testify, without

objection, not only to the function of scales and "cut baggies" in

the drug trade, including the significance of residue found on

scales, but also to the use of razor blades and credit cards to

cut up cocaine, the street value of crack and powder cocaine in



     8  Norris appears to have presented this argument primarily
to preserve a challenge to our precedent in a potential en banc
proceeding.


                                     - 20 -
Brockton, Massachusetts, and the import of the quantity of drugs

found at Apartment 2A.       For example, Detective Keating testified,

without objection, in the following exchange:

           Q.     Now, based on your training and
           experience, can you tell the jury whether, in
           your opinion, possession of 46 grams of
           cocaine base in a bag with a loaded gun,
           ammunition,   and   two  digital   scales   is
           consistent with distribution or possession for
           personal use?
           A. Distribution.
           Q. And based on your training and experience,
           could you tell the jury whether, in your
           opinion, possession of 32 grams of powder
           cocaine in a bag with a loaded gun,
           ammunition,   and   two  digital   scales   is
           consistent with distribution or possession for
           personal use?
           A. Distribution.

           Norris next argues in conclusory fashion that he was

prejudiced by Detective Mercurio's testimony because, without the

notice requirements for experts, he was not able to sufficiently

prepare his defense.     But Norris makes no showing of what else he

would   have   done   with   additional     notice      of    the   Brick   Press

demonstration    testimony,    and    he    was   put    on    notice    by    the

government's pretrial motions practice that someone would provide

testimony about drug distribution practices. Norris does not argue

whether or how the jury's verdict could have turned on                  the Brick

Press   demonstration    rather      than   the   testimony         provided   by

Detective Keating, let alone how it was not harmless in light of

the physical evidence (including the drugs themselves) recovered



                                  - 21 -
from the apartment.        In the absence of such an argument, we see no

basis to conclude that any possible error here was not harmless.

                                        D.

              We   end    with   Norris's      fourth   category    of    claims,

concerning the 18 U.S.C. § 922(g) felon-in-possession count.                   In

February 2019, Norris moved for a judgment of acquittal and a new

trial under Federal Rules of Criminal Procedure 29 and 33.                     In

June 2019, the Supreme Court issued its decision in Rehaif, which

held that a conviction under 18 U.S.C. § 922(g) requires the

government to prove "both that the defendant knew he possessed a

firearm and that he knew he belonged to the relevant category of

persons barred from possessing a firearm."               139 S. Ct. at 2200.

Norris then filed a supplemental memorandum arguing for a new trial

on his section 922(g) count because that charge was not supported

by sufficient evidence that Norris knew of his status and because

the jury had not been instructed to find this element.               On appeal,

Norris supplements this claim by arguing that the indictment failed

to allege the knowledge-of-status element.

              As Norris raised his Rehaif claims for the first time in

a motion for a new trial or thereafter, we review only for plain

error.   See United States v. Kinsella, 622 F.3d 75, 83 (1st Cir.

2010) (citing United States v. Brandao, 539 F.3d 44, 57 (1st Cir.

2008)); see also United States v. Burghardt, 939 F.3d 397, 402

(1st   Cir.    2019)     (observing   that     even   arguments    that   "become


                                      - 22 -
available only as a result of intervening changes in law" can be

waived (quoting United States v. Sevilla-Oyola, 770 F.3d 1, 14

(1st Cir. 2014))).   It matters not that Norris's original Rule 29

motion did argue that the evidence was insufficient, as he raised

only other bases for that challenge. See United States v. Marston,

694 F.3d 131, 134 (1st Cir. 2012) ("[W]hen a defendant chooses

only to give specific grounds for a Rule 29 motion, all grounds

not specified are considered waived and are reviewed under [the]

less forgiving 'clear and gross injustice' standard.").

          To   demonstrate   plain   error,   "a   defendant   must    show

'(1) an error, (2) that is clear or obvious, (3) which affects his

substantial rights . . . , and which (4) seriously impugns the

fairness, integrity or public reputation of the proceeding.'"

Burghardt, 939 F.3d at 403 (alteration in original) (quoting United

States v. Correa-Osorio, 784 F.3d 11, 17–18 (1st Cir. 2015)). This

standard of review, and the third prong in particular, proves fatal

to Norris's Rehaif-based challenges.

          In Greer v. United States, issued during the briefing of

this appeal, the Supreme Court confirmed that the substantial-

rights prong places the burden on the defendant to show "that, but

for the Rehaif error, the outcome of the district court proceedings

would have been different."    141 S. Ct. 2090, 2097 (2021).          Greer

held that being a felon strongly implies knowing one is a felon,

and hence, a defendant will fail the third prong of plain-error


                                - 23 -
review for Rehaif-based claims unless he shows on appeal that "he

would have presented evidence in the district court that he did

not in fact know he was a felon."       Id.; see also Burghardt, 939

F.3d at 403–04 (same). Moreover, the Court held that "an appellate

court conducting plain-error review may consider the entire record

-- not just the record from the particular proceeding where the

[alleged] error occurred."    Id. at 2098.

           Greer specifically addressed challenges to one court's

failure to instruct the jury that it needed to find the knowledge-

of-status element and to another court's failure to advise a

defendant on the element during his plea colloquy.      Id. at 2096.

We also consider under Greer's purview Norris's challenges to the

indictment and to the sufficiency of the evidence of the knowledge-

of-status element.    See United States v. Lara, 970 F.3d 68, 84–86

(1st Cir. 2020) (considering unpreserved Rehaif-based challenges

to the sufficiency of an indictment and of the evidence under forms

of plain-error review, with the latter challenge reviewed for

"clear and gross injustice" -- a "particularly exacting variant"

(quoting United States v. Valenzuela, 849 F.3d 477, 484 (1st Cir.

2017))).

           Accordingly, here, as in Greer, we may properly examine

"relevant and reliable information from the entire record --

including information contained in a pre-sentence report."       141

S. Ct. at 2098.      Norris's PSR indicates that he had previously


                               - 24 -
received sentences of seven-to-nine years and four-to-five years

of imprisonment.        It would require something quite extraordinary

to show that a person having received such sentences did not know

a sentence in excess of one year was possible.              Norris offers no

such extraordinary proof or argument.

               Norris's reply brief concedes "that [after Greer] his

claims of error based on the failures of trial proof and omission

of the element from the jury instructions would alone not warrant

relief under Rehaif."9           However, he continues to press the claim

that the insufficiency of his indictment merits dismissal of the

section 922(g) count.        Specifically, he argues that he need not

show       prejudice   because    this   error   is   "structural."   It   is

structural, he says, because it infringed his Fifth Amendment right

to be indicted by a grand jury and his Sixth Amendment right to

notice of the accusation against him.            We have already considered

this precise challenge in Lara, where we declined to decide whether

the sufficiency of an indictment was structural because, even if

it were, unpreserved structural errors are nonetheless subject to

plain-error review.         970 F.3d at 86 (citing Johnson v. United

States, 520 U.S. 461, 466 (1997)).



       9As Norris has apparently abandoned any argument that the
proof at trial was insufficient to prove the knowledge-of-status
element, we need not consider his prior argument that the
stipulation to his felon status could not alone provide sufficient
evidence on this element.


                                      - 25 -
            To be sure, we did not decide whether the insufficient

indictment in Lara affected the defendant's substantial rights.

We instead decided the appeal on the fourth prong of plain error,

reasoning that the error did not "seriously affect[] the fairness,

integrity, or public reputation of judicial proceedings" because

"the   evidence   that   the    element    that   was   omitted   ha[d]    been

satisfied     [wa]s    nevertheless       'overwhelming    and    essentially

uncontroverted.'"      Id. at 88 (quoting United States v. Cotton, 535

U.S. 625, 633 (2002) (internal quotation marks omitted)).                   And

Norris points out that the indictment               in Lara specified       the

defendant's    past   crimes    of    conviction,   a   detail    absent   from

Norris's indictment.         Id. at 87–88.      True enough, but these are

distinctions without a difference for Norris.              In resolving the

challenge there on plain error's fourth prong, we relied not on

the prior conviction details within the indictment's four corners,

but on the same bases that the Supreme Court in Greer invoked for

the substantial-rights prong:           We looked to evidence outside of

the trial record that demonstrated the defendant's presumptive

awareness of his past convictions,              and we observed      that the

defendant failed to "develop any argument as to how the lack of

notice   stemming     from   the     omitted   knowledge-of-status    element

mattered, given this evidence of his prior criminal history."               Id.

at 88.




                                      - 26 -
         In short, Norris has made no showing that the Rehaif-

based errors in his indictment, evidence, and jury instructions

affected the outcome of his proceedings, and he has identified no

distinction from Greer and Lara that would permit us to grant

relief without such a showing.

                                 III.

         For the foregoing reasons, the judgment of the district

court is affirmed.



                 - Concurring Opinion Follows -




                             - 27 -
            THOMPSON, Circuit Judge, concurring in the judgment.        I

agree with most of the Court's conclusion.           But I disagree that

the district court was in the right to have given--over Norris's

objection--a jury instruction on joint possession.          To reach its

result, the Court shimmies past our clear case law reminding

district courts that jury instructions should be based not on what

the "standard charge" is, but what instructions fit based on the

facts and theories of the case.      And instead, the Court stretches

other of our case law far beyond what it actually stands for.          In

doing so, the Court opens the door to government windfalls in the

form   of   jury   instructions   justifying    alternative   routes   to

conviction that the government not only didn't argue, but expressly

disavowed.    Because I would conclude that instructional error was

nonetheless harmless in this case, though, I respectfully concur

in the judgment.

                                    A.

            In United States v. Ramos-González, 775 F.3d 483 (1st

Cir. 2015), we concluded that the district court erred when it

delivered a joint-possession jury instruction where "the record

contain[ed] no evidence of such a theory, and no party argued it,"

id. at 499.    We suspected the district court there delivered the

joint-possession instruction "unthinkingly" and "simply because it

is part of the boilerplate jury charge on possession with intent

to distribute a controlled substance."         Id.   So we admonished the


                                  - 28 -
district courts to take care in delivering jury instructions.

"[B]oilerplate instructions," we said, "should not be used without

careful consideration being given to their applicability to the

facts and theories of the specific case being tried." Id. (quoting

United States v. Wolak, 923 F.2d 1193, 1198 (6th Cir. 1991)).

            The government here does not dispute that it never argued

for a theory of joint possession below.             Indeed, the government

expressly disavowed the contention that Brown had anything to do

with the contraband.         (I'll get back to that in more detail in

just a bit.)       That fact notwithstanding, the Court shoves away

Ramos-González because, it says, the facts there "left no room for

a   joint-possession    theory."       Ante   at    12.   According   to   my

colleagues, that is so because the defendant presented an either-

or situation when he raised an alibi defense that someone else was

driving the truck containing the contraband when it was stopped by

police.10    Id.   But the traffic-stopped truck was also owned by the

defendant.     Ramos-González, 775 F.3d at 487.           So, based on the

district    court's   thin    theory   of   joint   possession   here--i.e.,

merely that Brown was "in that bedroom . . . most of the time,"

ante at 12--the facts in Ramos-González, too, could have supposedly

justified a joint-possession theory:          the jury could have believed



       The driver of the vehicle fled on foot and escaped. Ramos-
      10

González, 775 F.3d at 488. Police later IDed the defendant as the
driver. Id.


                                   - 29 -
the government that the defendant owned the truck; it could have

believed the defendant that he was not the driver on the day; but

it still could have believed that the defendant was somehow

involved.11   Ramos-González thus presents the same hypothetical

jury-could-believe-some-but-not-all    justification   for   a   joint-

possession instruction as the Court says exists here.    Yet we said

that the joint-possession instruction in Ramos-González was not

proper because "the record contains no evidence of such a theory,

and no party argued it."   775 F.3d at 499.12

          Ramos-González out of the way, the Court thinks that the

instructions lined up with the facts of the case here because, it

says, Norris opened the door to a joint-possession theory.       He did

so, the Court explains, because his theory of defense was that the

contraband wasn't his--it was Nakaita Brown's, who also lived in

the bedroom where the contraband was found.       That follows, my


     11 The government in Ramos-González also presented evidence
from an FBI agent that, in his experience, the behavior at the
defendant's residence reflected likely gang activity. Tr. of Jury
Trial at 22:12–23:3, United States v. Ramos-González, No. 3:07-
cr-00262 (D.P.R. Mar. 18, 2012), ECF No. 221; see also Tr. of Jury
Trial at 89:10–21, Ramos-González, No. 3:07-cr-00262 (D.P.R. June
10, 2012), ECF No. 242 (emphasizing the same at closing argument).
     12 The district court in Ramos-González instructed the jury
that it could not find that the defendant possessed the cocaine if
it did not believe he was there. Id. at 498–99. We have no idea
how that meshed with a joint-possession instruction, though,
because the defendant didn't object below (so the government never
defended it), and the government defended it on appeal only on the
ground that it was harmless where the evidence supported the sole-
possession theory.


                              - 30 -
colleagues say, even though the government not only admits that it

never suggested that Brown had any involvement with the gun or

drugs, the government also repeatedly rejected any such inference.

Indeed, it went to lengths in its closing argument to deflect any

possibility that Brown was a co-possessor of the contraband.      To

highlight just a few instances from closing arguments:

     •   "In any event, the evidence in the case shows that
         [Brown is] not the person who possessed the firearm
         in the backpack, that loaded .9 millimeter pistol,
         because the person who was in possession of that
         firearm is the same person who possessed in that same
         backpack 46 grams of crack cocaine and possessed over
         30 grams of powder cocaine, all with the intent to
         distribute it, and I suggest it's clearly not Nakasha
         [sic] Brown."
     •   "[Norris is] trying to say [Brown's] the one who's
         cutting stuff up dealing drugs, et cetera, et cetera.
         How was she doing that exactly if she's in the
         apartment all the time with a kid? She's not dealing
         drugs in the apartment. I mean, that's crazy."
     •   "There's absolutely no evidence that she's dealing
         drugs . . . ."
     •   "[Brown is] not the one who's dealing drugs. Who's
         the one who is in and out of that apartment during
         the time the two of them [are] there? It's not her.
         It's him, the defendant."
     •   "The evidence shows you beyond any reasonable doubt
         that he is the one who possessed the stuff in the
         closet, that he is the one who possessed that firearm
         in the bag, he is the one who possessed the crack
         cocaine in the bag, he is the one who possessed the
         powder cocaine in the bag, he is the one who possessed
         the crack and powder in that box above the sink, and
         he is the one who possessed that gun in the bag in
         furtherance of his drug-trafficking activity, and
         once again we ask you to find him guilty accordingly."




                               - 31 -
So the government's theory was not just that Norris alone possessed

the contraband--it was also specifically that Brown didn't.13

          The government's contrary theory of the case "matters

not" to the Court.          Ante at 11.       Relying on United States v.

Howard, 687 F.3d 13 (1st Cir. 2012), the Court notes that "[w]hen

crafting jury instructions a judge must consider all of the

evidence introduced at trial, in other words, the government's as

well as the defense's," id. at 19.           That's true.      We also concluded

in Howard that the defense opened the door to a joint-possession

instruction   through      his    evidence    and    arguments.      The    Howard

defendant argued that he didn't possess the contraband--it was

someone else.     This is also true.

          But,     even    recognizing       those   truths,    Howard      doesn't

stretch as far as the Court tries.               In Howard, the government

explicitly argued a joint-possession theory as an alternative.                  To

be sure, its primary theory of the case was that Howard possessed

the contraband alone.        Yet it also expressly told the jury that

"to the extent that Deshawn Howard was working that business with

someone   else,    listen     to    the   judge's     instruction      on    joint

possession.       Mr.    Howard    doesn't   have    to   be   the   only   person

possessing it."         Tr. of Criminal Jury Trial, Day 5 at 21:20–23,


     13The government also told the district court that it thought
Brown would have no "colorable" Fifth Amendment claim if she were
called to testify at trial because it did not "have any reason to
believe she possessed that gun or the drugs."


                                     - 32 -
United States v. Howard, No. 3:09-cr-30027 (D. Mass. Aug. 23,

2011), ECF No. 90; see also id. at 41:23–42:7 ("If Deshawn Howard,

with regard to the possession and distributing the five or more

grams of cocaine, is working with anyone else . . . then he's

culpable just as if he acted alone.            But it's his drugs and his

scales and his gun.").

             So it's not just that Howard's evidence raised a possible

inference that he was "in cahoots" with the two residents of the

home--the government also picked up on that possible inference as

an alternative theory.          See, e.g., United States v. Appolon, 695

F.3d   44,   64   (1st   Cir.    2012)   (rejecting   contention   that   the

government's      argument       of   actual    knowledge   forfeits      the

government's right to present a willful-blindness instruction).

Which, as I've already explained, is far from what happened here.

Far from lining up with Howard, the joint-possession instruction

here instead gave the jury the opportunity to convict Norris on a

theory the government never proposed--and one it even called

"crazy."

             Searching far and wide for evidence that the government

pressed a joint-possession theory here, my colleagues pluck a

singular reference by the government in its closing statement that

possession could be joint.         What my colleagues don't note, though,

is that statement came merely in the government's description of

the legal definition of possession, including what it means for


                                      - 33 -
possession to be actual or constructive.    Nor do they mention the

context of the government's one-sentence remark:      It came just

before the government dove into an extended monologue, which we

already reviewed, telling the jury that Brown had nothing to do

with the contraband at issue.   On top of that, my colleagues cannot

"retrieve[] and mine[]" a single instance in this record in which

the government attempted, beyond a passing mention to a legal

definition of possession, to present a joint-possession theory.

So the issue is not, as my colleagues attempt to frame it, that

the government took "inconsistent" positions or "abandoned its

fallback position."   Ante at 11 n.5.      The problem is that the

government simply never presented an alternative theory.

          Presumably, the government had good reason to tell the

jury repeatedly that Brown had nothing to do with the gun or drugs

found here.   If that was the government's belief, it should not

have had the benefit of giving the jurors an easy out to resolve

the conflict between Norris's allegations against Brown and the

government's clear insistence that Brown was not involved.      See

Wolak, 923 F.2d at 1198 (finding error in joint-possession and

constructive-possession instructions because neither "was an issue

in this case . . . as the government's theory was that Wolak had

actual possession of the firearm at all relevant times, and the

defense theory was that the gun belonged to Pruitt").




                                - 34 -
          How the instruction made it to the jury in the first

place also reveals the error of the district court's way.       The

government put the instruction on its proposed list months before

trial, without explanation.   At trial, Norris objected.    Yet the

district court treated the joint-possession instruction as an

almost pro forma matter:

          [Norris's counsel]: [T]he one that's more, I
          guess, pressing would be the one that there
          could be joint possession. I'd like to argue
          that some because I don't think that's the
          government's case, and I don't think --
          THE COURT: That's a standard instruction.   Do
          you want it?
          [Government's counsel]:   Yes.

When the district court--not the government--began to explain the

supposed evidentiary basis for the instruction, Norris's counsel

tried to jump in.   But the district court again cut him off:

          THE COURT: I think that is the case actually.
          I mean, you've presented an excellent picture,
          actually, that she was in that bedroom, and
          she was in there most of the time, so --
          [Norris's counsel]: But they haven't argued
          that she was part -- working with him in any
          way, and the police chose to truncate their
          investigation because they said she wasn't --
          THE COURT: That's your case. I get it. I
          will be giving a joint instruction charge if
          you want, if you're looking for that.
          [Government's counsel]:   Yes.

The district court did not even allow Norris's counsel to finish

his argument about why the instruction was inappropriate.   Indeed,




                              - 35 -
the government offered no justification of its own for the charge.14

The district court simply reverted back to the fact that it was a

"standard     instruction."   Which   goes   directly   against   Ramos-

González.15

            In sum, rather than tailor the instructions to the facts

and theories of the case, the district court relied on both the

ubiquity of the instruction and its own--not the government's--

explanation of the joint-possession theory.         In doing so, the


     14 In United States v. Sweeney, 887 F.3d 529, 540 (1st Cir.
2018), we relied on Howard to conclude that the defendant's
suggestion that someone else in the residence used the password-
protected computer account to share child pornography allowed for
an aiding-and-abetting instruction to be delivered. We said so
because the evidence could have suggested that the defendant gave
the password to someone else to use. Id. But the government in
Sweeney argued this theory to the court in defending the aiding-
and-abetting instruction. See Tr. of Jury Trial Day 6 at 6-102:14–
6-103:2, United States v. Sweeney, No. 4:15-cr-40033 (D. Mass.
June 30, 2017), ECF No. 188. The government made no such argument
here, at least in part because the district court speculated on
the government's behalf.
     15 I am also dubious about the district court's suggestion
that the mere fact that someone else used the bedroom where the
contraband was found would be, alone, sufficient to justify a
joint-possession instruction where the government never argued it.
Though I acknowledge that some of our sister circuits have set
such a low bar. See, e.g., United States v. Driggers, 913 F.3d
655, 657–58 (7th Cir. 2019) ("Indeed, we have gone so far as to
say that 'a joint possession instruction is "necessary" when
contraband is recovered from a jointly-occupied residence.'"
(quoting United States v. Rainone, 816 F.3d 490, 494 (7th Cir.
2016))); Johnson v. United States, 506 F.2d 640, 643–44 (8th Cir.
1974) (approving of joint-possession instruction where "the events
took place in an apartment which Johnson shared with his sister as
well as because Jones was present and had access to the drugs").
Indeed, in justifying the instruction on appeal, my colleagues
look to a slew of other evidence. Ante at 10.


                               - 36 -
district court offered the government a helping hand to conviction,

permitting the government a jury instruction on a theory it never

presented.      And that, on a general level, creates too great a

danger of confusing the jury or sandbagging the defense.           I see no

good reason to open the door to conviction based on a theory the

government expressly disavowed.

                                     B.

              The instructional error notwithstanding, I would still

affirm the conviction because the error was harmless.            See United

States v. McLellan, 959 F.3d 442, 466 (1st Cir. 2020) (noting that

improper jury instructions "would not warrant overturning the

conviction if the potential error in the jury instruction were

harmless").       Our   harmless-error      analysis   in   criminal    cases

proceeds at one of two levels.      "The stricter standard, applicable

mainly   to    issues   of   constitutional    dimension,    requires     the

government to prove beyond a reasonable doubt that the error did

not influence the verdict."       United States v. Sasso, 695 F.3d 25,

29 (1st Cir. 2012).          "The less stringent standard, applicable

mainly to trial errors that are not of constitutional dimension,

allows a conviction to stand, error notwithstanding, as long as it

can be said 'with fair assurance, after pondering all that happened

without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error.'" Id. (quoting

Kotteakos v. United States, 328 U.S. 750, 765 (1946)).                 Neither


                                   - 37 -
party argues what harmless-error standard applies.           I will assume,

favorably to Norris, that the more-stringent standard applies.

            "Where a potentially erroneous instruction deals with an

essential element of the crime, it is harmless if it appears beyond

a reasonable doubt that the error complained of did not contribute

to the verdict obtained."      McLellan, 959 F.3d at 466 (cleaned up).

"A jury instruction error is not harmless if 'the record contains

evidence that could rationally lead to a contrary finding' in the

absence of the error."        United States v. Ford, 821 F.3d 63, 68

(1st Cir. 2016) (quoting United States v. Godin, 534 F.3d 51, 56

(1st Cir. 2008)).       Thus, an instructional error "on an element of

the offense can be harmless beyond a reasonable doubt, if, given

the factual circumstances of the case, the jury could not have

found the defendant guilty without making the proper factual

finding as to that element."         McLellan, 959 F.3d at 466 (quoting

United States v. Doherty, 867 F.2d 47, 58 (1st Cir. 1989)).

            Though the government does not argue that the error was

harmless,   we   have    exercised   our   discretion   to   overlook   the

government's failure to do so in the past.              See, e.g., United

States v. Rose, 104 F.3d 1408, 1415 (1st Cir. 1997).               We have

reasoned that "[i]n a case of clearly harmless error it would be

a waste of judicial resources to require a new trial where the

result is likely to be the same."           United States v. Rodriguez

Cortes, 949 F.2d 532, 543 (1st Cir. 1991).         Figuring out whether


                                  - 38 -
we should overlook the error "involves the balancing of many

elements," including "the state of the record and whether the

arguments that the government does make provide assistance to the

court on the harmlessness issue."          Rose, 104 F.3d at 1415.

           I think we can overlook the waiver here because, though

the jury should not have received a joint-possession instruction,

its potential reliance on that instruction clearly did not make

the conviction infirm.           The court instructed the jury on both

actual and constructive possession.          (Constructive possession was

the government's theory.)          The court went on:       "Possession also

includes both sole possession and joint possession.              If one person

alone has actual or constructive possession, the possession is

sole.     If   two   or   more   persons   share   actual   or   constructive

possession, possession is joint."            Thus, even if the jury found

that Norris jointly possessed the contraband with another person,

it still would have concluded that he actually or constructively

possessed the contraband.         Which, alone, is sufficient to convict

him of the counts in the indictment.16         See 18 U.S.C. § 922(g)(1);


     16For that reason, Norris's contention that the late-breaking
joint-possession instruction deprived him of the ability to
"question witnesses in a way that undermined the theory of
liability" and "the opportunity to mount his own arguments and
defenses against it" does not convince me. His defense of pointing
the finger at Brown would have knocked out two birds with one
stone, since it tried to get the jury to find that Norris neither
actually nor constructively possessed the contraband. If Norris
proved he had nothing to do with the contraband, then the jury
could not have found that he was in cahoots with Brown.


                                    - 39 -
21 U.S.C. § 841(a)(1); United States v. Tanco-Baez, 942 F.3d 7, 25

(1st Cir. 2019) (noting that possession for § 922(g) can be sole

or joint); United States v. Maldonado, 23 F.3d 4, 6–7 (1st Cir.

1994) (same for § 841).    And, as the Court thoughtfully explains,

there was sufficient evidence for the jury to convict Norris of

possessing the contraband at issue.


                            *      *      *

          The   district   court       erred   in   delivering   a   jury

instruction on a theory of the case the government not only did

not argue, but expressly denied.        Though it turned out harmless

here, there will certainly be some cases where such instructions

launch the jury into a pit of confusion, risk convictions by

speculation, and potentially sandbag the defense after it has no

more opportunity to pursue a different strategy.        For that reason,

I respectfully concur only in the judgment.




                                - 40 -